FRIEDMAN, Judge,
dissenting.
I respectfully dissent. Unlike the majority, I believe that this is a mental/physical case and that, based on the findings of fact made by the workers’ compensation judge (WCJ), Robert Presta (Claimant) is entitled to workers’ compensation benefits. Accordingly, I would reverse.
*687In a mental/physical case, the claimant is exposed to some psychological trauma or stimulus, which, in turn, causes the claimant to suffer a distinct physical injury. Whiteside v. Workmen’s Compensation Appeal Board (Unisys Corp.), 168 Pa. Cmwlth. 488, 650 A.2d 1202 (1994). “[T]he stimulus may be a brief, sudden shock or a prolonged stimulus such as high stress or anxiety that results into a distinct and identifiable physical injury that limits the claimant’s ability to work.” Id. at 1205. However, if the claimant’s physical complaints are caused by normal working conditions, then there is no compensable injury. Metropolitan Edison Company v. Workmen’s Compensation Appeal Board, 553 Pa. 177, 718 A.2d 759 (1998). Here, Claimant’s physical complaints were not caused by normal working conditions.1
The stimulus for Claimant’s physical complaints in this case was abnormally high stress and anxiety from working for prolonged periods of time without the assistance of another controller at peak commuter hours with Southeastern Pennsylvania Transit Authority’s (Employer) malfunctioning computer system. The WCJ found that controllers normally work in pairs; one controller covers for the other when it is necessary “to go to the restroom or to get a drink.” (WCJ’s Findings of Fact, No. 8.) However, Claimant testified credibly that he often worked alone, even during peak commuter hours, and had no opportunity “to take a break or to use the restroom.” (WCJ’s Findings of Fact, Nos. 4, 9.)
Moreover, the computer malfunctions that occurred while Claimant was at work by himself cannot be considered “normal.” Employer’s computerized control system displayed “phantom” trolleys and failed to display trolleys that actually existed. Such malfunctions created dangerous situations and produced real fear that there was no control over the system at all. When the computer experts eradicate these major “bugs” from the system and the system becomes stabilized, then controllers will be able to work under “normal” conditions.
Having determined that Claimant’s physical complaints were not caused by normal working conditions, it is still necessary to address whether Claimant’s physical injury continued after he left the controller job and whether his physical symptoms limited his ability to perform the controller job. See Old Republic Insurance Co. v. Workers’ Compensation Appeal Board (Mascolo), 726 A.2d 444 (Pa.Cmwlth.1999); Carolina Freight Carriers v. Workers’ Compensation Appeal Board (Kissinger), 728 A.2d 739 (Pa.Cmwlth.1999).
The majority states that Claimant “failed to demonstrate that, absent the stress, the physical symptoms would remain and prevent him from performing his time-of-injury position.” (Majority op. at 686.) I disagree. Saul Kadish, D.O., credibly testified that Claimant had symptoms of post-traumatic stress disorder and that Claimant would re-experience certain physical symptoms whenever he was exposed to anything that reminded him of the controller job. (WCJ’s Findings of Fact, Nos. 5, 10.) Moreover, Claimant credibly testified that his physical problems, the nausea, sleeplessness and persistent headaches, prevented him from working in the controller position. (WCJ’s Findings of Fact, Nos. 4, 9.). Thus, Claimant did demonstrate that his physical symptoms continued after he left the con*688troller job and that those physical symptoms prevented him from working in that job.
Accordingly, I would reverse.
Judge SMITH joins in the dissent.

. The majority does not address whether Claimant’s physical complaints were caused by normal working conditions, sudden shock or prolonged periods of high stress and anxiety. (See Majority op. at 686.) The majority simply concludes that, “unlike the claimant in Metropolitan Edison, [Claimant] has established a connection between his work and his condition.” (Majority op. at 685.) Because I conclude that Claimant was exposed to abnormal working conditions. Claimant would be entitled to workers’ compensation benefits even if this were a mental/mental case and not a mental/physical case.